Citation Nr: 1047129	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable evidence in a June 1993 
rating decision that denied service connection for a left knee 
disability characterized as chronic left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971 
and from December 1972 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, that 
found that no revision was warranted in the June 1993 rating 
decision that denied service connection for chronic left knee 
strain.  In November 2010, the Veteran testified before the 
undersigned Veterans Law Judge via a video conference hearing.  
Subsequent to the issuance of the February 2009 statement of the 
case in this case, the Veteran submitted additional evidence in 
support of his claim.  The Veteran waived jurisdictional review 
of this evidence by the RO in the first instance.  See 38 C.F.R. 
§ 20.1304(c).  

In November 2007, the Veteran and his representative indicated in 
writing that they were applying for service connection for the 
left knee.  The Board construes this as an application to reopen 
a claim of entitlement to service connection for a left knee 
disability.  As this claim has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ) it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The June 4, 1993, rating decision that denied service connection 
for chronic left knee strain was based on the record and the law 
which existed at the time, was based on the correct facts as 
known at that time, and did not involve undebatable error which, 
had it not been made, would have manifestly changed the outcome 
of the decision.

CONCLUSION OF LAW

The June 4, 1993, final rating decision that denied entitlement 
to service connection for a left knee disability characterized as 
chronic left knee strain was not clearly and unmistakably 
erroneous.  U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  This law contemplates VA's notice and 
duty to assist obligations in the context of claims for benefits.

An allegation of clear and unmistakable error (CUE) does not 
actually represent a "claim" but rather is a collateral attack on 
a final decision. Thus, the provisions of the VCAA are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 
165 (2001) (an attempt to obtain benefits based on an allegation 
of clear and unmistakable error "is fundamentally different from 
any other kind of action in the VA adjudicative process.").  The 
Board therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the adjudication 
of the CUE issue.

II.  Law and Analysis

The Veteran has alleged CUE in a June 4, 1993, rating decision 
that denied service connection for a left knee disability.  The 
record shows that the Veteran initiated an appeal of the June 
1993 rating decision by filing a Notice of Disagreement in May 
1994, but that following the issuance of a Statement of the Case 
in July 1994, the Veteran informed the RO in August 1994 that he 
wished to "cancel" his appeal.  See 38 C.F.R. §§ 20.200, 
20.204.  Thus, the June 2003 rating decision is final.  
38 U.S.C.A. § 7105.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicatory decision 
which constitutes a reversal of a prior decision on the grounds 
of CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Simply to claim CUE on the basis 
that previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE.  
Similarly, neither can broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," or any 
other general, nonspecific claim of "error."  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993). In addition, failure to address a 
specific regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  (1) 
"[e]ither the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

Further, an alleged failure in the duty to assist by the RO may 
never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at the 
time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. 
App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).

The fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of CUE, because it 
is premised upon facts that were not then of record.  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

The Veteran and his representative assert that the error in the 
June 1993 decision stems from an error in the service treatment 
records.  In this regard, they assert that the service treatment 
records erroneously referred to the Veteran's right knee when 
discussing a softball injury he sustained in July 1978 rather 
than his left knee.  While a follow up treatment record on file 
on July 5, 1978, diagnosing the Veteran as having medial 
collateral ligament strain indeed erroneously notes that the 
Veteran sustained an injury to his right knee while sliding into 
2nd base two days earlier, his service treatment records also 
contain the initial private emergency room report, dated July 2, 
1978, from Bethel Deaconess Hospital correctly noting that the 
Veteran injured his left knee by sliding into base while playing 
ball.  The Veteran was noted at that time as having medial 
instability confirmed by x-ray and was given a splint.  This 
record also contains a notation that the Army would be contacted 
to see if surgery was to be done there or at Bethel Deaconess 
Hospital (the Veteran testified in November 2010 that surgery was 
found not to be necessary).  The July 1978 x-ray report from 
Bethel Deaconess Hospital is included in the service treatment 
records and contains an impression as follows:  Widening of the 
medial aspect of the left knee joint.  The possibility of medial 
collateral ligament tear to be ruled out.  No bony injury seen.  
In addition, the service treatment records show that the Veteran 
was diagnosed as having a left knee abrasion in February 1970 and 
May 1975, and had an infected left knee in June 1975.  His 
separation examination report of February 1971 shows a normal 
clinical evaluation of the lower extremities.  Neither this 
report nor a March 1971 Report of Medical History indicates any 
knee problems.  

Even by conceding that an error was made with respect to the July 
1978 service treatment record in referring to the right knee 
rather than the left knee, it still does not constitute CUE in 
the June 1993 rating decision because it is not the " kind of 
error, of fact or of law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  This is so in light of the fact that the RO did 
correctly report and consider in the June 1993 rating decision 
the July 1978 x-ray report showing a possibility of medial 
collateral ligament tear of the left knee, as well as treatment 
in May 1975 for left knee abrasion.  Moreover, as noted above, 
the file also contained the actual emergency room report from 
Bethel Deaconess Hospital noting a left knee injury due to the 
Veteran sliding into base.  Thus, it simply cannot be said that 
the outcome of the June 1993 rating decision would have been 
manifestly different but for the erroneous notation to the right 
knee in one July 1978 record, when another July 1978 record 
correctly refers to the left knee injury and an x-ray report at 
that time contains a possible finding with respect to the left 
knee.  

Put another way, the basis of the June 1993 rating decision was 
not that the Veteran did not have a left knee injury in service, 
but rather that the evidence did not establish chronic residuals 
of his diagnosed left knee strain.  Although a September 1992 VA 
examination report diagnosed the Veteran having residual of twist 
injury left knee, there were no actual residuals noted in the 
objective findings.  The only finding on x-ray at that time was a 
minor irregularity of the medial aspect of the femoral condyle 
and no arthritis.  While this evidence could arguably be 
interpreted and weighed differently, to the extent that the 
Veteran disagrees with how VA weighed this evidence, mere 
disagreement with the weighing of medical evidence does not 
amount to CUE.  See Russell, 3. Vet. App. at 313-14.

The fact that there is additional evidence on file that the RO 
received after June 1993 regarding continuity of symptomatology 
(see statement from Veteran's ex-wife received in November 2010) 
and positive nexus evidence relating the Veteran's present left 
knee condition to his service injury (see July 2006 statement 
from C.C. Craig, M.D.) does not change the outcome of this CUE 
claim since the determination of CUE must be made based on the 
evidence that was on record at the time of the determination.  In 
other words, subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
Rather, this additional evidence is to be considered in 
conjunction with the Veteran's application to reopen a claim of 
entitlement to service connection for a left knee disability that 
he filed in November 2007 and is being referred to the RO as is 
noted in the introductory paragraph above.  

In this case, the Veteran and his representative have not shown 
that the correct facts, as they were known at that time, were not 
before the adjudicator or the statutory or regulatory provisions 
extant at the time were incorrectly applied.  The record does not 
establish that there was an undebatable error which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made.  In the absence of the kind of error of fact or law 
which would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no basis 
upon which to find CUE in the June 4, 1993, rating decision that 
denied service connection for a knee disability characterized as 
chronic left knee strain.  Accordingly, the appeal is denied.


ORDER

There was no CUE in a June 4, 1993, rating decision that denied 
service connection for a left knee disability characterized as 
chronic left knee strain.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


